

116 HR 6558 IH: Landing Pass Extension Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6558IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Weber of Texas (for himself, Mr. Gonzalez of Texas, Mr. Young, and Mr. Cloud) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act by extending the period of time for which a conditional permit to land temporarily may be granted to an alien seafarer engaged in ship-to-ship cargo transfer operations, and for other purposes.1.Short titleThis Act may be cited as the Landing Pass Extension Act of 2020.2.Extension of time for a conditional permit to land temporarilySection 252 of the Immigration and Nationality Act (8 U.S.C. 1282(a)) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1)—(i)by striking (a) No alien crewman and inserting (a)(1) No alien crewman;(ii)by striking he may and inserting the immigration officer may; and(iii)by striking his discretion and inserting the immigration officer’s discretion;(B)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively;(C)in subparagraph (A), as redesignated—(i)by striking twenty–nine and inserting 29;(ii)by striking he each place such term appears and inserting the crewman; and(iii)by striking or at the end;(D)in subparagraph (B), as redesignated—(i)by striking twenty-nine and inserting 29;(ii)by striking he each place such term appears and inserting the crewman;(iii)by striking one and inserting vessel or aircraft; and(iv)by striking the period at the end and inserting ; or; and(E)by adding at the end the following:(C)180 days, if the immigration officer is satisfied that the crewman intends to depart, within the period for which the crewman is permitted to land, on a vessel other than the vessel on which the crewman arrived and that the crewman will perform ship-to-ship cargo transfer operations to or from any other vessel engaged in foreign trade.(2)Notwithstanding any other provision of law, the period of admission for an alien who is a nonimmigrant under section 101(a)(15)(C) in immediate and continuous transit through the United States to a vessel performing ship-to-ship cargo transfer operations shall be up to, but shall not exceed, 180 days.; and(2)in subsection (b), by striking subsection (a)(1) and inserting subsection (a)(1)(A). 